Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 1 of 30 PageID #: 120



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 BENIGNA CARBAJAL, SHAULAT ALI
 CHAUDHRY, MUNEER HALEEM, DALIA
 WILCENSKI, KHALID MAHMOOD,
 ULISES ENRIQUE SANTOS LOPEZ,                             Case No.: 18-CV-3273 (SJF)(AKT)
 RASHAD RASHEED, MUHAMMAD
 KHALID NAZIR, ARIF MEHMOOD,
 IMRAN SAEED, MARIA LOURDES LOPEZ                         AMENDED COMPLAINT
 TORRES, JUAN JOSE CASTELANOS,
 ALEXANDER TORRES, MUHAMMAD
 QAMAR UL ZAMAN, LUBNA QUAMAR,
 NISAR CHAUDHRY, EMAD SHAHID
 QURAISHI, VRAJESH PATEL, JASBIR
 BADDHAN, and WILFIDO VASQUES                             Collective Action and Class Action
 VALDEZ, individually and on behalf of others             Complaint
 similarly situated,

               Plaintiffs,

        -against-


 7-ELEVEN, INC. and CHOE YONG MIN,

               Defendants.



        Plaintiffs Benigna Carbajal (“Carbajal”), Shaulat Ali Chaudhry (“S. Chaudhry”), Muneer

 Haleem (“Haleem”), Dalia Wilcenski (“Wilcenski”), Khalid Mahmood (“Mahmood”), Ulises

 Enrique Santos Lopez (“Lopez”), Rashad Rasheed (“Rasheed”), Muhammad Khalid Nazir

 (“Nazir”), Arif Mehmood (“Mehmood”), Imran Saeed (“Saeed”), Maria Lourdes Lopez Torres

 (“Lopez Torres”), Juan Jose Castelanos (“Castelanos”), Alexander Torres (“Torres”),

 Muhammad Qamar UL Zaman (“Zaman”), Lubna Quamar (“Quamar”), Nisar Chaudhry (“N.

 Chaudhry”), Emad Shahid Quraishi (“Quraishi”), Vrajesh Patel (“Patel”), Jasbir Baddhan

 (“Baddhan”), and Wilfido Vasques Valdez (“Valdez”) (“Plaintiffs”) individually and on behalf
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 2 of 30 PageID #: 121



 of other similarly situated employees, by and through their attorneys, Fisher Taubenfeld LLP,

 alleges against Defendants 7-Eleven, Inc. (“7-Eleven”) and Choe Yong Min (“Min”) as follows:

                                   JURISDICTION AND VENUE

                1.     Plaintiffs are residents of the State of New York and/or were residents of

 the State of New York during the operative period of this Complaint.

                2.     As the unlawful practices complained of herein occurred within the

 Eastern District of New York, venue is proper within this district pursuant to 28 U.S.C. §1391

 (b).

                3.     This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 216(b)

 (Fair Labor Standards Act), 28 U.S.C. § 1337 (interstate commerce), and 28 U.S.C. § 1331

 (original federal question jurisdiction). Supplemental jurisdiction over the New York State law

 claims is conferred by 28 U.S.C. § 1367(a), as such claims are so related in this action within

 such original jurisdiction that they form part of the same case or controversy under Article III of

 the United States Constitution.

                                          THE PARTIES

                4.     7-Eleven is a Texas corporation. It maintains a place of business at 2000

 Crawford Place, Mt. Laurel, New Jersey 08054. It is a citizen of the State of Texas.

                5.     7-Eleven operates, franchises, or licenses more than 9,700 7-Eleven stores

 in North America.

                6.     Plaintiffs are current or former employees of 7-Eleven franchises located

 on Long Island, New York.

                7.     Defendant Min is the franchisee at the 7-Eleven franchise located at 329

 Washington Ave, Brentwood, NY 11717.




                                                 2
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 3 of 30 PageID #: 122



                 A. 7-Eleven’s Employer Status

                 8.       7-Eleven is the largest chain in the convenience retailing industry.

                 9.       The overwhelming majority of 7-Eleven stores are franchises (“Franchise”

 or “Franchises”).

                 10.      In the 48 contiguous states, 7-Eleven is divided into various zones, each of

 which has discrete territories designated by 7-Eleven as markets.

                 11.      Plaintiffs each worked at Franchises located on Long Island.

                          a. 7-Eleven’s Formal Control Over its Franchise’s Employees

                 12.      7-Eleven exercises significant control over its Franchises’ employees.

                 13.      7-Eleven requires that its Franchises’ employees meet certain employment

 requirements.

                 14.      7-Eleven mandates that its franchisees and its Franchises’ employees

 undergo training certified by 7-Eleven.

                 15.      7-Eleven has the absolute right to terminate any Franchise and therefore

 terminate the employees that work for that Franchise.

                 16.      7-Eleven retains control over the schedules of its Franchises’ employees

 by maintaining practices that include but are not limited to:

                       i. requiring all Franchises to remain open 24 hours a day, 7 days a week; and

                       ii. reserving and exercising discretion to meet with its Franchises’ employees

                          on 7-Eleven’s timetable.

                 17.      7-Eleven controls the method of payment to its Franchises’ employees by

 forcing the Franchises to use 7-Eleven’s payroll system. 7-Eleven requires its Franchises to




                                                     3
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 4 of 30 PageID #: 123



 report the hours their employees’ work to 7-Eleven and 7-Eleven pays those employees from 7-

 Eleven bank accounts.

                  18.    7-Eleven prepares and maintains pay and time records for its Franchises’

 employees as part of the accounting services it requires Franchises to use.

                         b. 7-Eleven’s Functional Control Over its Franchises

                  19.    7-Eleven retains ownership of the premises and all equipment used by the

 Franchises and their employees.

                  20.    7-Eleven selects the location of the Franchise, purchases the land and

 constructs the store, or leases an appropriate structure, and prepares the store for operation,

 including providing all equipment (shelves, counters, cash registers, lighting and other fixtures,

 heating and cooling equipment, signs, parking lot preparation, etc.) necessary for its operation.

                  21.    7-Eleven leases to the franchisees the store and equipment.

                  22.    7-Eleven Franchises cannot shift to another convenience store chain. 7-

 Eleven owns the store and all equipment and strictly prohibits its Franchises from competing

 with 7-Eleven.

                  23.    7-Eleven’s Franchises’ employees are integral to the services that 7-

 Eleven provides.

                  24.    7-Eleven is a service industry and therefore must ensure that Franchises

 have sufficient staff to provide services.

                  25.    7-Eleven’s business model forces Franchises to hire employees insofar as

 7-Eleven requires all Franchises to remain open 24 hours a day, 7 days a week.

                  26.    Because no franchisee can work 24 hours a day, 7 days a week, Franchises

 must hire employees.




                                                  4
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 5 of 30 PageID #: 124



                27.      7-Eleven requires its Franchises to train employees to strictly follow 7-

 Eleven’s rules and guidelines.

                28.      7-Eleven mandates that all individuals working in a Franchise wear 7-

 Eleven uniforms.

                29.      7-Eleven’s Franchises’ employees’ employment shifts from one 7-Eleven

 franchise to another.

                30.      7-Eleven reserves the absolute right to terminate any Franchise and sell

 the Franchise to a new franchisee.

                31.      Upon information and belief, because 7-Eleven requires that Franchises

 train employees, new franchisees regularly retain the staff that had worked for prior franchisees

 rather than hire and train new employees.

                32.      Customer service is crucial to 7-Eleven’s business model and 7-Eleven’s

 Franchises’ employees are required to adhere to 7-Eleven’s strict customer service guidelines.

                33.      7-Eleven’s Franchises’ employees’ work does not require any special skill.

                34.      7-Eleven monitors and controls the work performed by its Franchises’

 employees via:

                      i. requiring that its Franchises use 7-Eleven’s payroll system and report to 7-

                         Eleven the hours worked by employees;

                      ii. providing to its Franchises management and operational guidelines via its

                         training of franchisees and their employees;

                    iii. providing to Franchises an operations manual that Franchises must strictly

                         abide by;




                                                   5
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 6 of 30 PageID #: 125



                   iv. engaging in announced and unannounced weekly visits to Franchises and

                         providing guidance to franchisees on managing their Franchises; and

                     v. meeting with Franchises’ employees.

               35.       Upon information and belief, 7-Eleven’s Franchises’ employees work

 predominately for 7-Eleven franchises.

               36.       For example, Plaintiffs worked exclusively or predominately for the

 Franchises that employed them.

               37.       In addition to the foregoing, 7-Eleven exercises other means of control

 over its Franchises and employees, including but not limited:

                     i. requiring its Franchises to use 7-Eleven’s mandatory accounting services,

                         which provides bookkeeping services for its Franchises;

                     ii. paying its Franchises’ utility and phone service bills;

                  iii. requiring its Franchises to use 7-Eleven’s proprietary Retail Information

                         System, which includes, among other things, a payroll timekeeping

                         mechanism;

                   iv. requiring Franchises to sell 7-Eleven products;

                     v. strictly regulating how Franchises advertise; and

                   vi. requiring Franchises to purchase products from 7-Eleven-approved

                         wholesale vendors.

               38.       Although 7-Eleven entered into franchise agreements with the Franchises

 that, on information and belief, purports to delegate responsibility for store operations and for

 control over employees to the Franchises, the Franchises operate their Franchises as an agent of

 7-Eleven. At all relevant times 7-Eleven has directed and controlled the Franchises’ operations,




                                                   6
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 7 of 30 PageID #: 126



 including by controlling the material terms and conditions of employment of Plaintiffs and all

 other similarly situated employees.

                39.     Plaintiffs reasonably believed that they were employed by 7-Eleven.

 Plaintiffs worked at 7-Eleven owned stores, wore 7-Eleven uniforms, sold products with 7-

 Eleven logos on them, were paid through 7-Eleven’s payroll system and received 7-Eleven

 paystubs and debit cards, recorded their time worked in 7-Eleven’s timekeeping system, and

 were issued instructions by 7-Eleven employees, including field consultants.

                40.     7-Eleven negligently failed to correct Plaintiffs’ misunderstanding.

 Despite the Franchises each possessing all of the indicia of 7-Eleven’s ownership, 7-Eleven

 never advised Plaintiffs that the franchisees, rather than 7-Eleven, were their employer. Indeed,

 the field consultants, who issued instructions to Plaintiffs, never advised Plaintiffs that 7-Eleven

 was not their employer.

                41.     7-Eleven failed to monitor its Franchises to ensure that they complied in

 their pay practices with the FLSA and NYLL.

                42.     Given the extent of 7-Eleven’s control over the Franchises and Plaintiffs’

 work, Plaintiffs were not negligent in believing that 7-Eleven was their employer.

                B. Defendant Min’s Employer Status.

                43.     Upon information and belief, Defendant Min resides in the State of New

 York.

                44.     Upon information and belief, Defendant Min entered into a franchise

 agreement with Defendant 7-Eleven.

                45.     Pursuant to this agreement, Defendant Min manages the 7-Eleven store

 located at 329 Washington Ave, Brentwood, NY 11717.




                                                  7
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 8 of 30 PageID #: 127



                46.       As part of his supervisory responsibility as the Franchisee of his 7-Eleven

 Franchise, Defendant Min employed individuals including Plaintiffs N. Chaudhry, Quaraishi,

 Patel, Valdez, and Baddhan.

                47.       Defendant Min possesses the authority to hire and fire employees,

 supervise their work schedules, set their rates of pay and maintain payroll records.

                48.       Specifically, Defendant Min hired and/or fired Plaintiffs N. Chaudhry,

 Quaraishi, Patel, Valdez, and Baddhan, set their rates of pay and schedule, and maintained

 records of their work.

                49.       Defendant Min possesses operational control over his Franchise and its

 employees.

                C. FLSA and NYLL Coverage

                50.       At all relevant times hereto, Plaintiffs were engaged in interstate

 “commerce” within the meaning of the FLSA.

                51.       Upon information and belief, at all relevant times, Defendants have been,

 and continues to be, an “employer” engaged in interstate “commerce” and/or in the production of

 “goods” for “commerce,” within the meaning of the FLSA, 29 U.S.C. § 203.

                52.       Defendants constitute an enterprise within the meaning of the FLSA, 29

 U.S.C. § 203(r).

                53.       At all relevant times, Defendants have been Plaintiffs’ employer within

 the meaning of the NYLL §§ 2 and 651.

                54.       At all times relevant hereto, Defendants have been a business or enterprise

 engaged in interstate commerce employing more than two (2) employees and earning gross

 annual sales over $500,000.




                                                   8
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 9 of 30 PageID #: 128



               55.      Only Plaintiffs N. Chaudhry, Quraishi, Patel, Baddhan, and Vasquez have

 claims against Defendant Min, who was the Franchisee of the Franchise located at 329

 Washington Avenue, Brentwood, NY 11717.

                                   NATURE OF THE ACTION

               56.      Plaintiffs, on behalf of themselves and other similarly situated employees

 who have worked for Defendant, bring this action pursuant to: (a) the Fair Labor Standards Act

 of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”); (b) the New York Labor Law

 (“NYLL”), including, but not limited to Articles 6 and 19; and (c) the New York State

 Department of Labor’s Wage Orders (the “Wage Orders,”) codified at 12 N.Y.C.R.R. § 137 and

 146 et seq.

               57.      Defendants committed violations of the FLSA and/or NYLL by:

               i. Failing to pay required minimum wage compensation to Plaintiffs S.

                     Chaudhry, Quaraishi, Patel, Haleem, Wilcenski, Lopez, Lopez Torres,

                     Castelanos, Zaman, and Quamar and other similarly situated employees as

                     required by federal and state law and regulations;

               ii. Failing to pay required overtime compensation to Plaintiffs and other similarly

                     situated employees for hours worked in excess of forty (40) hours per week as

                     required by federal and state law and regulations;

               iii. Failing to provide Plaintiffs and other similarly situated employees with

                     spread-of-hours payments under 12 NYCRR 146-1.6 and 137-1.7;

               iv. Unlawfully deducting from Plaintiffs’ pay in violation of NYLL § 193; and

               v. Failing to provide Plaintiffs and other similarly situated employees with a pay

                     notice or proper wage statements as required by NYLL § 195.




                                                  9
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 10 of 30 PageID #: 129



                                    FACTUAL ALLEGATIONS

                 58.     At all times relevant, Defendants have committed these violations

  willfully, with knowledge that they have been violating federal and state laws.

                 59.     7-Eleven knew or should have known that its Franchises’ employees were

  not paid in accordance with the FLSA and NYLL.

                 60.     7-Eleven creates payroll reports for each Franchise from which it can

  determine whether the Franchises are paying employees properly.

         A. Plaintiffs’ Work Schedule and Compensation

                 a. Plaintiff Carbajal’s Work Schedule and Compensation

                 61.     Beginning in 2007 and ending in February 2013, Plaintiff Carbajal worked

  as a clerk at the 7-Eleven Franchise franchised to Farooq Baige located at 74730 Main Street,

  Greenport, NY 11944.

                 62.     During her employment, Plaintiff Carbajal regularly worked 12 hour shifts

  for six days a week for a total of 72 hours.

                 63.     For this work, Plaintiff Carbajal was paid $300 a week.

                 b. Plaintiff S. Chaudhry’s Work Schedule and Compensation

                 64.     Beginning in January 2011 and ending in June 2013, Plaintiff S. Chaudhry

  worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 28905

  Main Street, Cutchogue, NY 11935.

                 65.     From January 2011 through December 2012, Plaintiff S. Chaudhry

  regularly worked 12 hour shifts for six days a week for a total of 72 hours.

                 66.     For this work, Plaintiff S. Chaudhry was paid $500 a week.




                                                  10
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 11 of 30 PageID #: 130



                 67.     In January 2013, Plaintiff S. Chaudhry began regularly working 3 days a

  week and worked only 36 hours a week.

                 68.     For this work, Plaintiff S. Chaudhry was paid $327 a week

                 69.     Beginning in June 2013 until the end of his employment, Plaintiff S.

  Chaudhry regularly worked four 12 hour shifts each week for a total of 48 hours weekly.

                 70.     For this work, 7-Eleven paid Plaintiff S. Chaudhry $410 a week.

                 c. Plaintiff Haleem’s Work Schedule and Compensation

                 71.     Beginning in 200 and ending in June 2013, Plaintiff Haleem worked as a

  clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 28905 Main Street,

  Cutchogue, NY 11935.

                 72.     During his employment, Plaintiff Haleem regularly worked 12 hour shifts

  for six days a week for a total of 72 hours, although he sometimes worked an extra eight hour

  shift.

                 73.     For this work, Plaintiff Haleem was paid $480 a week.

                 d. Plaintiff Wilcenski’s Work Schedule and Compensation

                 74.     Beginning in 2008 and ending in June 2013, Plaintiff Wilcenski worked as

  a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 28905 Main Street,

  Cutchogue, NY 11935.

                 75.     During her employment, Plaintiff Wilcenski regularly worked 12 hour

  shifts for six days a week for a total of 72 hours.

                 76.     For this work, Plaintiff Wilcenski was paid $450 a week.




                                                    11
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 12 of 30 PageID #: 131



                 e. Plaintiff Mahmood’s Work Schedule and Compensation

                 77.     Beginning in November 2011 and ending in June 2013, Plaintiff

  Mahmood worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at

  28905 Main Street, Cutchogue, NY 11935.

                 78.     During his employment, Plaintiff Mahmood regularly worked 12 hour

  shifts for six days a week, plus an additional five hour shift for a total of 77 hours.

                 79.     For this work, Plaintiff Mahmood was paid $900 a week.

                 f. Plaintiff Lopez’s Work Schedule and Compensation

                 80.     Beginning in January 2011 and ending in June 2013, Plaintiff Lopez

  worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 28905

  Main Street, Cutchogue, NY 11935.

                 81.     In 2011, Plaintiff Lopez regularly worked 12 hour shifts for six days a

  week for a total of 72 hours.

                 82.     Beginning in 2012 until the end of his employment, Plaintiff Lopez

  regularly worked 12 hour shifts for five days a week for a total of 60 hours.

                 83.     For this work, Plaintiff Lopez was paid $8.00 per hour in 2011, and in

  2012 and 2013 he earned $9.00 per hour.

                 g. Plaintiff Rasheed’s Work Schedule and Compensation

                 84.     Beginning in 2008 and ending in June 2013, Plaintiff Rasheed worked as a

  clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 28905 Main Street,

  Cutchogue, NY 11935.

                 85.     During his employment, Plaintiff regularly Rasheed worked 13 hour shifts

  for six days a week for a total of 78 hours.




                                                    12
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 13 of 30 PageID #: 132



                 86.     For this work, Plaintiff Rasheed was paid $9.00 per hour for each of his

  hours, but no additional pay for his hours in excess of 40.

                 h. Plaintiff Nazir’s Work Schedule and Compensation

                 87.     Beginning in March 2008 and ending in June 2013, Plaintiff Nazir worked

  as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 28905 Main

  Street, Cutchogue NY 11935, as well as the 7-Eleven Franchise franchised to Farooq Baige

  located at 74730 Main Street, Greenport, NY 11944.

                 88.     Plaintiff Nazir also worked at the 7-Eleven Franchise franchised to Farooq

  Baige located at 20-22 W Water St Shops, Sag Harbor, NY 11963.

                 89.     During his employment, Plaintiff Nazir regularly worked 12 hour shifts

  for seven days a week for a total of 84 hours.

                 90.     For his work at the Cutchogue and Greenport stores, Plaintiff Nazir was

  paid $8.50 per hour for each of his hours, but no additional pay for his hours in excess of 40.

                 91.     When working at Sag Harbor, Plaintiff Nazir received $9.00.

                 i. Plaintiff Mehmood’s Work Schedule and Compensation

                 92.     Beginning in 2009 and ending in June 2013, Plaintiff Mehmood worked as

  a clerk at the 7-Eleven Franchise franchised to Azhar Zia and located at 128 Carlton Avenue,

  Islip Terrace, New York, 11752.

                 93.     During his employment, Plaintiff Mehmood regularly worked 12 hour

  shifts for six days a week for a total of 72 hours.

                 94.     For this work, Plaintiff Mehmood was paid $550 a week.




                                                    13
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 14 of 30 PageID #: 133



                 j. Plaintiff Saeed’s Work Schedule and Compensation

                 95.     Beginning in January 2011 and ending in June 2013, Plaintiff Saeed

  worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 2715

  Union Blvd., Islip, NY 11751.

                 96.     During his employment, Plaintiff Saeed regularly worked 12 hour shifts

  for six days a week for a total of 72 hours.

                 97.     For this work, Plaintiff Saeed was paid $525 a week, except that he

  received a raise during his employment to $550 a week.

                 k. Plaintiff Lopez Torres’ Work Schedule and Compensation

                 98.     Beginning in October 2008 and ending in June 2013, Plaintiff Lopez

  Torres worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at

  74730 Main Street, Greenport, NY 11944.

                 99.     During her employment, Plaintiff Lopez Torres regularly worked 12 hour

  shifts for six days a week for a total of 72 hours.

                 100.    For this work, Plaintiff Lopez Torres was paid $350 a week.

                 l. Plaintiff Castelanos’ Work Schedule and Compensation

                 101.    Beginning in January 2011 and ending in June 2013, Plaintiff Castelanos

  worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 74730

  Main Street, Greenport, NY 11944.

                 102.    During her employment, Plaintiff Castelanos regularly worked 12 hour

  shifts for six days a week for a total of 72 hours, except on some occasions, Plaintiff Castelanos

  worked seven 12 hour shifts.




                                                    14
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 15 of 30 PageID #: 134



                 103.    Plaintiff Castelanos on some occasions was permitted to take a half an

  hour lunch break.

                 104.    For this work, Plaintiff Castelanos was paid $450 a week no matter how

  many shifts he worked.

                 m. Plaintiff Torres’ Work Schedule and Compensation

                 105.    Beginning in 2004 and ending in June 2013, Plaintiff Torres worked as a

  clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 74730 Main Street,

  Greenport, NY 11944, although he also sometimes worked at the Cutchogue location.

                 106.    During her employment, Plaintiff Torres regularly worked between 14 and

  16 hour shifts for six days a week for a total of between 84 hours and 96 hours.

                 107.    Twice a month, Plaintiff Torres worked seven days for the same schedule.

                 108.    For this work, Plaintiff Torres was paid $620 a week.

                 n. Plaintiff Zaman’s Work Schedule and Compensation

                 109.    Beginning in September 2009 and ending in June 2013, Plaintiff Zaman

  worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 74730

  Main Street, Greenport, NY 11944.

                 110.    During his employment, Plaintiff Zaman regularly worked 12 hour shifts

  for six days a week for a total of 72 hours.

                 111.    For this work, Plaintiff Zaman was paid $328 a week.

                 o. Plaintiff Quamar’s Work Schedule and Compensation

                 112.    Beginning in September 2011 and ending in June 2013, Plaintiff Quamar

  worked as a clerk at the 7-Eleven Franchise franchised to Farooq Baige and located at 74730

  Main Street, Greenport, NY 11944.




                                                 15
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 16 of 30 PageID #: 135



                 113.    During her employment, Plaintiff Quamar regularly worked 10 hour shifts

  for five days a week for a total of 50 hours.

                 114.    For this work, Plaintiff Quamar was paid $300 a week.

                 p. Plaintiff N. Chaudhry’s Work Schedule and Compensation

                 115.    Beginning in October 2013 and ending in August 2016, Plaintiff N.

  Chaudhry worked as a clerk at the 7-Eleven Franchise franchised to Defendant Min and located

  at 329 Washington Avenue, Brentwood NY 11717.

                 116.    During her employment, Plaintiff N. Chaudhry regularly worked 13 hour

  shifts for five days a week for a total of 65 hours.

                 117.    For this work, Plaintiff N. Chaudhry was paid $600 a week.

                 q. Plaintiff Quraishi’s Work Schedule and Compensation

                 118.    Beginning in April 2007 and ending in July 2014, Plaintiff Quaraishi

  worked as a clerk at the 7-Eleven Franchise franchised to Defendant Min and located at 329

  Washington Avenue, Brentwood NY 11717.

                 119.    During her employment, Plaintiff Quaraishi regularly worked 13 hour

  shifts for five days a week for a total of 65 hours.

                 120.    For this work, Plaintiff Quaraishi was paid $600 a week.

                 r. Plaintiff Patel’s Work Schedule and Compensation

                 121.    Beginning in 2008 and ending in June 2016, Plaintiff Patel worked as a

  clerk at the 7-Eleven Franchise franchised to Defendant Min and located at 329 Washington

  Avenue, Brentwood NY 11717.

                 122.    During his employment, Plaintiff Patel regularly worked 12 hour shifts for

  six days a week for a total of 72 hours.




                                                    16
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 17 of 30 PageID #: 136



                  123.    For this work, from 2011 through 2014, Plaintiff Patel was paid $10 a

  hour but was not paid anything extra for his hours he worked in excess of forty.

                  124.    For this work in 2015, Plaintiff Patel was paid $11 an hour but was not

  paid anything extra for his hours he worked in excess of forty.

                  125.    For this work in 2016, Plaintiff Patel was paid $11.50 an hour but was not

  paid anything extra for his hours he worked in excess of forty.

                  s. Plaintiff Baddhan’s Work Schedule and Compensation

                  126.    Since 1999, Plaintiff Baddhan has worked as a clerk at the 7-Eleven

  Franchise franchised to Defendant Min and located at 329 Washington Avenue, Brentwood, NY

  11717.

                  127.    From 2012 until June 2013, Plaintiff Baddhan regularly worked 12 hour

  shifts for five days a week and one extra shift for 6 hours for a total of 66 hours.

                  128.    In 2016, Plaintiff Baddhan worked five 10 hour shifts, plus an extra sic

  hour shift for a total of 56 hours.

                  129.    From 2011 to July 2013, Plaintiff Baddhan was paid $10.00 an hour but

  was not paid anything extra for his hours he worked in excess of forty.

                  130.    Beginning in August 2013, Plaintiff Baddhan got a raise to $10.50 an

  hour, which he continued to be paid until October 2016, when he received a raise to $11.50 an

  hour.

                  131.    For this work until June 2013, Plaintiff Baddhan was not paid anything

  extra for his hours he worked in excess of forty.




                                                   17
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 18 of 30 PageID #: 137



                 t. Plaintiff Valdez’s Work Schedule and Compensation

                 132.    Beginning in June 2012 until December 2017, Plaintiff Valdez has worked

  as a clerk at the 7-Eleven Franchise franchised to Defendant Min and located at 329 Washington

  Avenue, Brentwood, NY 11717.

                 133.    From 2006 through February or March 2013, Plaintiff Valdez regularly

  worked 12 hour shifts for five days a week for a total of 60 hours.

                 134.    In and about March 2013, Plaintiff Valdez regularly worked 12 hour shifts

  for six days a week for a total of 72 hours.

                 135.    From 2011 through June 2013, Plaintiff Valdez was paid $9.00 per hour

  for each hour worked but was not paid anything extra for his hours he worked in excess of forty.

                 136.    From July 2013 through June 2015, Plaintiff Valdez was paid $9.50 per

  hour for each hour worked but was not paid anything extra for his hours he worked in excess of

  forty.

                 137.    From July 2013 through June 2017, Plaintiff Valdez was paid $9.00 per

  hour for each hour worked but was paid $13.50. for his overtime hours.

                 138.    From July 2017 through December 2017, Plaintiff Valdez was paid $9.50

  per hour for each hour worked but was paid $14.25 for his overtime hours.

           B. FLSA and NYLL Violations

                 a. Failure to Pay Minimum and Overtime Wages

                 139.    7-Eleven and/or Defendant Min failed to pay Plaintiffs S. Chaudhry,

  Quaraishi, Patel, Haleem, Wilcenski, Lopez, Lopez Torres, Castelanos, Zaman, and Quamar and

  other similar situated employees more than the minimum wage for each hour they worked.




                                                  18
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 19 of 30 PageID #: 138



                 140.      7-Eleven and/or Defendant Min also never paid Plaintiffs and other similar

  situated employees at a rate of 150% of their regular rate of pay for any of the hours they worked

  in excess of forty (40). Instead, Defendants paid them a set weekly salary no matter how many

  hours they worked or except on limited occasions failed to pay them time-and-a-half when they

  received an hourly rate.

                 b. Failure to Pay Spread-of-Hours Wages

                 141.      Plaintiffs regularly worked shifts of ten (10) or more hours a day.

                 142.      Pursuant to 12 NYCRR 146-1.6 and 137-1.7, an employer must pay

  employees an additional hour of pay at the minimum wage rate when they work ten (10) or more

  hours in a single day.

                 143.      7-Eleven and/or Defendant Min failed to pay Plaintiffs and other similar

  situated employees an additional hour of pay for each day they worked ten (10) or more hours.

                 c. Notice and Recordkeeping Violations

                 144.      7-Eleven and/or Defendant Min failed to provide Plaintiffs and other

  similar situated employees as required by NYLL § 195 with a wage notice or proper wage

  statements.

                 145.      7-Eleven and/or Defendant Min did not provide Plaintiffs and other

  similar situated employees with a notice specifying their rates of pay, the basis of pay,

  allowances (if any) claimed against the minimum wage (e.g., tips, meals, lodging, etc.), or the

  identification of the regular pay day.

                 146.      7-Eleven and/or Defendant Min also did not provide Plaintiffs and other

  similar situated employees with an appropriate wage statement accurately specifying the pay




                                                    19
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 20 of 30 PageID #: 139



  period, their hourly rate of pay, the regular and overtime hours they worked, and any other

  information required under NYLL § 195.

                 d. Unlawful Deductions.

                 147.     Defendant 7-Eleven’s franchisees violated NYLL § 193 by forcing

  Plaintiffs to live in homes owned by the franchisees and pay rent to the franchisees.

                 148.     All male employee of the Greenport, Cutchogue, Islip, and Sag Harbor

  stores were required to live in apartments owned by the franchisees.

                 149.     Similarly, Plaintiff Wilcenski also lived in a home owned by one of 7-

  Eleven’s franchisees.

                 150.     The franchisees running these locations required their employees to pay

  them rent for living in the homes.

                 151.     Generally, the Plaintiffs who worked at the Cutchogue location paid

  monthly $250, the ones at Greenport paid $300, the ones at Sag Habor paid $1,000, and the ones

  at Islip Terrance $250.

                 152.     An exception to the above, Plaintiff Castellanos had to pay $400 a month.

                 153.     Depending on the circumstances, some Plaintiffs made separate payments

  for this forced lodging, while on other occasions, the franchisees deducted the payments from

  their pay.

                 154.     In addition to these unlawful deductions, on some occasions, certain

  Plaintiffs, including Plaintiff Saeed, had their pay deducted when the cash register in the store

  was short.

                 155.     Defendant 7-Eleven, as these Plaintiffs’ employer, is responsible for the

  unlawfully deducted wages.




                                                  20
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 21 of 30 PageID #: 140



                 COLLECTIVE ACTION ALLEGATIONS

                 156.    Defendants’ failure to comply with the FLSA extended beyond Plaintiffs

  to all other similarly situated employees.

                 157.    Plaintiffs N. Chaudhry and Patel seek certification of this action as a

  collective action on behalf of themselves, individually, and all other similarly situated current

  and former employees of Defendant Min’s Franchise(s) pursuant to 29 U.S.C. § 216(b).

                 158.    The consent to sue forms for Plaintiffs N. Chaudhry and Patel are attached

  hereto as Exhibit 1.

                 159.    Upon information and belief, there are at least 50 current or former

  employees who have been denied minimum wage and overtime compensation while working for

  Defendant Min’s Franchise(s).

                 160.    At all relevant times, Plaintiffs N. Chaudhry and Patel and others who are

  and/or have been similarly situated, have had substantially similar job requirements and pay

  provisions, and have been subject to Defendant’s common practices, policies, programs,

  procedures, protocols and plans of willfully failing and refusing to pay them the statutorily

  required overtime compensation for hours worked in excess of forty (40) per work-week and

  willfully failing to keep records required by the FLSA. The claims of Plaintiffs N. Chaudhry and

  Patel stated herein are similar to those of the other employees.

                 161.    Similarly situated former and current employees are readily identifiable

  and locatable through Defendant’s records. These similarly situated employees should be

  notified of and allowed to opt-in to this action, pursuant to 29 U.S.C. § 216(b).




                                                  21
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 22 of 30 PageID #: 141



                 CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23(b)(3) FOR
                 VIOLATIONS OF THE NYLL

                 162.    Plaintiffs bring this action on behalf of themselves and all other similarly

  situated employees who were or are employed at 7-Eleven Franchises franchised to Farooq

  Baige, Azhar Zia, or Defendant Min but who did not receive proper compensation or wage

  notices and wage statements required by the NYLL with respect to their work at these

  Franchises.

                 163.    Upon information and belief, this class of persons consists of not less than

  one hundred (100) persons, and the class is thus so numerous that joinder of all members is

  impracticable under the standards of Fed. R. Civ. P. 23(a)(1).

                 164.    There are questions of law and fact common to the class, which

  predominate over any questions affecting only individual members, including: whether the

  employment of Plaintiffs by Defendant 7-Eleven is subject to the jurisdiction and the wage and

  overtime requirement of the NYLL.

                 165.    The claims of Plaintiffs are typical of the claims of the above-described

  class in that all members of the class have been similarly affected by the acts and practices of

  Defendants.

                 166.    Plaintiffs will fairly and adequately protect the interests of the members of

  the class, in that their interests are not adverse to the interests of the other members of the class.

                 167.    A class action is superior to the other available methods for the fair and

  efficient adjudication of the controversy under the standards of Fed. R. Civ. P. 23(b)(3).

                 168.    Plaintiffs bring the second through sixth claims for relief herein on behalf

  of themselves and all other persons similarly situated as a class action pursuant to Fed. R. Civ. P.




                                                    22
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 23 of 30 PageID #: 142



  23, with respect to all claims that Plaintiffs and all persons similarly situated have against the

  Defendants as a result of Defendants’ violations under the NYLL.

                              FIRST CLAIM FOR RELIEF
   (Overtime Wage Violations under the FLSA by Plaintiffs N. Chaudhry and Patel Against
                                     All Defendants)

                 169.    Plaintiffs N. Chaudhry and Patel repeat and reallege all paragraphs above

  as though fully set forth herein.

                 170.    Throughout the statute of limitations period covered by these claims,

  Plaintiffs N. Chaudhry and Patel regularly worked in excess of forty (40) hours per work-week.

                 171.    At all relevant times hereto, Defendants has had and operated under a

  decision, policy, and plan, and under common policies, programs, practices, procedures,

  protocols, routines and rules of knowingly and willfully failing and refusing to pay Plaintiffs at

  one and a half times their regular rate of pay for all hours of work in excess of forty (40) hours

  per workweek, and willfully failing to keep required records, in violation of the FLSA.

                 172.    Plaintiffs seek damages in the amount of their unpaid compensation,

  liquidated (double) damages as provided by the FLSA, attorneys’ fees and costs, and such other

  legal and equitable relief as this Court deems just and proper.

                           SECOND CLAIM FOR RELIEF
  (Minimum Wage Violations under NYLL by Carabajal, S. Chaudhry, Haleem, Wilcenski,
   Haleem, Lopez Torres, Torres, Castelanos, Zaman, and Quamar Against Defendant 7-
                                        Eleven)

                 173.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth

  herein.

                 174.    Defendant 7-Eleven knowingly and willfully paid Plaintiffs S. Chaudhry,

  Haleem, Wilcenski, Haleem, Lopez Torres, Torres, Castelanos, Zaman, and Quamar and others




                                                  23
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 24 of 30 PageID #: 143



  similarly situated less than the minimum wage in violation of NYLL § 652 and the supporting

  regulations of the New York State Department of Labor.

                 175.   Defendant 7-Eleven’s failure to pay the Plaintiffs S. Chaudhry, Haleem,

  Wilcenski, Haleem, Lopez Torres, Torres, Castelanos, Zaman, and Quamar and others similarly

  situated minimum wage has been willful within the meaning of the NYLL § 663.

                 176.   As a direct and proximate result of Defendant 7-Eleven’s willful and

  unlawful conduct, as set forth herein, Plaintiffs Plaintiffs S. Chaudhry, Haleem, Wilcenski,

  Haleem, Lopez Torres, Torres, Castelanos, Zaman, and Quamar and other similarly situated

  employees have sustained damages and seek recovery for unpaid wages in an amount to be

  determined at trial, attorneys’ fees, costs, liquidated damages and prejudgment interest as

  provided by NYLL § 663 and supporting regulations, and such other legal and equitable relief as

  this Court deems just and proper.

                             THIRD CLAIM FOR RELIEF
   (Overtime Wage Violations under the NYLL by Plaintiffs N. Chaudhry, Quraishi, Patel,
   Baddhan, and Vasquez Against all Defendants and Other Plaintiffs Against Defendant 7-
                                         Eleven)

                 177.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth

  herein.

                 178.   New York law prohibits an employer from permitting an employee to

  work without paying overtime wages for all hours worked in excess of forty (40) in any work-

  week.

                 179.   Throughout the statute of limitations period covered by these claims,

  Defendants have knowingly, regularly, and repeatedly failed to pay Plaintiffs at the required

  overtime rates, one and a half times their regular rate of pay, for hours worked in excess of forty

  (40) per work-week.



                                                  24
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 25 of 30 PageID #: 144



                 180.    As a direct and proximate result of Defendants’ unlawful conduct, as set

  forth herein, Plaintiffs and other similarly situated employees have sustained damage and seek

  recovery for unpaid wages in an amount to be determined at trial, attorneys’ fees, costs,

  liquidated damages and prejudgment interest as provided by NYLL § 663 and supporting

  regulations, and such other legal and equitable relief as this Court deems just and proper.

                              FOURTH CLAIM FOR RELIEF
     (NYLL Failure to Notify by all Plaintiffs N. Chaudhry, Quraishi, Patel, Baddhan, and
       Vasquez Against all Defendants and Other Plaintiffs Against Defendant 7-Eleven)

                 181.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth

  herein.

                 182.    Pursuant to §195(1) of the NYLL, Defendants were obligated to provide

  Plaintiffs and other similarly situated employees with a notice describing, inter alia, their hourly

  regular and overtime rates of pay.

                 183.    Pursuant to §195(3) of the NYLL, Defendants were obligated to provide

  Plaintiffs and other similarly situated employees with an accurate wage statement, along with

  their pay, that specified their rate of pay, their hours worked, and the pay period.

                 184.    Defendants failed to provide Plaintiffs and other similarly situated

  employees with a notice or accurate wage statement in accordance with §195 of the NYLL.

                 185.    As a direct and proximate result of Defendants’ willful and unlawful

  conduct, as set forth herein, Plaintiffs and other similarly situated employees have sustained

  damages and seek damages in accordance with §195 of the NYLL for each week or workday

  Defendants failed to provide such notice and paystubs, along with attorneys’ fees, costs and

  prejudgment interest as provided by NYLL § 198 and supporting regulations, and such other

  legal and equitable relief as this Court deems just and proper.




                                                   25
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 26 of 30 PageID #: 145



                               FIFTH CLAIM FOR RELIEF
      (NYLL Spread-of-Hours by Plaintiffs N. Chaudhry, Quraishi, Patel, Baddhan, and
       Vasquez Against all Defendants and Other Plaintiffs Against Defendant 7-Eleven)

                  186.   Plaintiffs repeat and reallege the foregoing paragraphs as though fully set

  forth herein.

                  187.   Pursuant to 12 NYCRR 146-1.6 and 137-1.7, Defendants had an

  obligation to compensate Plaintiffs and other similarly situated employees for one hour’s pay at

  the minimum wage for each day they worked 10 hours or more.

                  188.   Although Plaintiffs and other similarly situated employees regularly

  worked 10 or more hours each day, Defendants failed to compensate Plaintiffs for one hour’s pay

  at the minimum wage.

                  189.   As a direct and proximate result of Defendants’ willful and unlawful

  conduct, as set forth herein, Plaintiffs and other similarly situated employees have sustained

  damage and seek recovery for failure to pay spread-of-hours wages in an amount to be

  determined at trial, attorneys’ fees, costs, liquidated damages and prejudgment interest as

  provided by NYLL § 663 and supporting regulations, and such other legal and equitable relief as

  this Court deems just and proper.

                            SIXTH CLAIM FOR RELIEF
  (NYLL Unlawful Deductions By All Plaintiffs Against Defendant 7-Eleven Except Plaintiffs
                 N. Chaudhry, Quraishi, Patel, Baddhan, and Vasquez)

                  190.   Plaintiffs repeat and reallege the foregoing paragraphs as though fully set

  forth herein.

                  191.   Pursuant to NYLL §193, it was unlawful for Defendant 7-Eleven’s

  Franchisees to deduct from their employees’ wages unless the deductions were for their benefit

  and were authorized in writing by Plaintiffs.




                                                  26
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 27 of 30 PageID #: 146



                 192.    Defendant 7-Eleven’s Franchisees routinely forced Plaintiffs except for

  Plaintiffs N. Chaudhry, Quraishi, Patel, Baddhan, and Vasquez to live in a home and pay rent in

  contravention of NYLL §193.

                 193.    As a direct and proximate result of Defendants’ willful and unlawful

  conduct, as set forth herein, these Plaintiffs have sustained damage and seeks recovery for

  unlawful deductions in an amount to be determined at trial, attorneys’ fees, costs, liquidated

  damages and prejudgment interest as provided by NYLL § 198 and supporting regulations, and

  such other legal and equitable relief as this Court deems just and proper

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment awarding:

  A. Compensatory Damages in an amount to be determined at trial;

  B. Prejudgment Interest;

  C. Liquidated Damages pursuant to the FLSA and NYLL;

  D. Plaintiffs’ costs and reasonable attorneys’ fees; and

  E. Any relief the Court deems just and proper.

  Dated: November 5, 2018
         New York, New York                             Respectfully submitted,


                                                        _____________/s/_________________
                                                        Michael Taubenfeld, Esq.
                                                        FISHER TAUBENFELD LLP
                                                        225 Broadway, Suite 1700
                                                        New York, New York 10007
                                                        Phone: (212) 571-0700
                                                        Facsimile: (212) 505-2001
                                                        ATTORNEYS FOR PLAINTIFFS




                                                   27
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 28 of 30 PageID #: 147




                                EXHIBIT 1
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 29 of 30 PageID #: 148
Case 2:18-cv-03273-SJF-AKT Document 18 Filed 11/05/18 Page 30 of 30 PageID #: 149
